   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________X
SCHJS LLC                                 .                      Case No.: 20-CV-1299 (RA)

                                              Plaintiffs,
                                                                     SO ORDERED
         -against-                                                   STIPULATION OF
                                                                     CONFIDENTIALITY
HISCOX INSURANCE COMPANY INC. and GREAT
NORTHERN INSURANCE COMPANY,

                                    Defendants.
______________________________________________X

         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel of record for the parties hereto as follows:

         1.     The parties acknowledge that discovery in this action may require disclosure of

trade secrets or other confidential research, financial, proprietary or commercial information.

The parties and their counsel, in consideration of their respective privacy interests in such

disclosure, have agreed as follows:

         2.     Any party to this action, and any non-party from whom discovery is sought in

connection with this action, may designate as “CONFIDENTIAL” any documents, testimony or

other discovery material that contains confidential information. The parties shall not designate

material as “CONFIDENTIAL” unless it comprises or contains sensitive technical, scientific,

marketing, financial, proprietary, sales or other confidential information.

         3.     All discovery material exchanged between the parties in this action, whether

designated under provisions of this Stipulation or not, shall not be used for any business,




26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 2 of 7




commercial, competitive, personal or other purpose other than the prosecution or defense of the

claims in this action.

         4.    “CONFIDENTIAL” material, as used in this Stipulation, shall refer to any so

designated document, testimony or other discovery material, and all copies thereof, whether

produced by a party or non-party, and shall also refer to the information contained in such

material.

         5.    All persons receiving “CONFIDENTIAL” material shall take all steps reasonably

necessary to prevent the disclosure of such material to anyone other than persons identified

below.

         6.    Material marked or otherwise designated as “CONFIDENTIAL” shall be

maintained in confidence by the party to whom such material is produced and shall not be

disclosed to any person except:

               a.        personnel of the party actually engaged in assisting in the preparation of

               this action or other proceedings herein and who have been advised of their

               obligations hereunder;

               b.        counsel for the parties to this action and other proceedings herein and their

               associated attorneys, paralegals, and other professional personnel (including

               support staff) who are directly assisting such counsel in the preparation of this

               action or other proceeding herein, and are under the supervision and control of

               such counsel, and who have been advised by such counsel of their obligations

               hereunder;



26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 3 of 7




               c.      expert witnesses or consultants retained by the parties or their counsel to

               furnish expert or technical services in connection with this action or other

               proceedings herein or whom give testimony with respect to the subject matter of

               this action at the trial of this action or other proceeding herein;

               d.      the Court and court personnel;

               e.      an officer before whom a deposition is taken, including stenographic

               reporters and necessary secretarial, clerical, or other personnel of such officer;

               f.      trial and deposition witnesses;

               g.      translators, duplicating services, auxiliary services of like nature, routinely

               engaged by counsel;

               h.      present officers or employees of a party to this litigation to the extent

               necessary for the prosecution or defense of claims made in this action;

               i.      any individual or entity retained by the parties to conduct alternative

               dispute resolution proceedings; and

               j.      any other person agreed to by the parties.

Material marked or otherwise designated “CONFIDENTIAL” shall not be disclosed to persons

in category 5(c) until such persons have executed the agreement in the form of Exhibit A

attached hereto.

         7.    The parties hereto agree that if any person not authorized to receive confidential

information under the terms of this Stipulation is present at any deposition in this action or at a

hearing, trial or other Court proceeding, that person shall be asked to leave that proceeding for

the period of time during which such information is the subject of questioning.
26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 4 of 7




          8.        The attorneys of record for a party who wishes to disclose information as

“CONFIDENTIAL” to persons other than those identified in Paragraph 6, if permitted by law,

shall notify the attorneys of record for the other party. The attorneys shall discuss in good faith

whether disclosure may be made. If counsel cannot agree, the party seeking disclosure shall

move the Court, on reasonable notice, for an Order permitting disclosure. No disclosure of the

information to persons other than those identified in Paragraph 6 shall be made pending a ruling

by the Court.

              9.    A party shall not be obligated to challenge the propriety of the designation of

information as “CONFIDENTIAL” at the time made, and failure to do so shall not preclude a

later challenge thereof. If a party challenges such a designation, it shall send or give notice to the

producing party and shall attempt in good faith to resolve any challenge on an expedited and

informal basis. The party which designated such information as “CONFIDENTIAL” shall have

the burden of proof as to the validity of each such designation. The information at issue shall

continue to be treated as “CONFIDENTIAL” until such time as counsel reach an agreement or

the Court makes a determination.

              10.   Discovery material produced without the designation of “CONFIDENTIAL” may

be designated as “CONFIDENTIAL” subsequent to production or testimony when the producing

party failed to make such designation at the time of production or during the testimony through

inadvertence or error. If discovery material is designated subsequent to production or testimony,

the receiving party shall use its best efforts to promptly collect any copies that have been

provided to individuals other than those identified in Paragraph 6 of this Stipulation. For the



26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 5 of 7




purposes of this Paragraph, material will be deemed to be “CONFIDENTIAL” as of the date

upon which notice of the designation is received.

         11.   A      party     may   designate   deposition   transcripts,   or   portions   thereof,

“CONFIDENTIAL” during the deposition or within fifteen (15) days from receipt of the

transcript of the deposition.

         12.   No “CONFIDENTIAL” material shall be filed in the public record of this action,

unless there is an agreement between the parties. Any party filing material designated as

CONFIDENTIAL pursuant to this Protective Order shall take the steps required by the Office of

the Clerk of the United States District Court of the Southern District of New York for the filing

of documents under seal to ensure that such material is properly with the Clerk’s office filed

under seal.

         13.   All counsel agree to apprise the Court of any CONFIDENTIAL documents to be

used at a hearing or trial and to work out a method to allow for the use of such documents, with

all counsel retaining all evidentiary objections, while at the same time maintaining the

confidentiality of such documents as protected by the Agreement.

         14.   At the conclusion of this case, all material produced pursuant to discovery, and all

copies thereof, shall be returned to the producing party, or, at the request of the producing party,

opposing counsel shall certify in writing that such materials have been destroyed, except that

Counsel of record may retain one set of all papers filed with the Court, including confidential

discovery material.




26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 6 of 7




         15.      This Protective Order shall remain in full force and effect after the termination of

this litigation, or until cancelled or otherwise modified by a Court Order, or by written agreement

of the parties.

Dated: New York, New York
       June 16, 2020

                                                   MCKOOL SMITH, P.C.
 Any party seeking to file documents               /s/ Robin L. Cohen
 under seal or in redacted form shall              Robin L. Cohen
 comply with Rule 5A of this Court's               Kenneth H. Frenchman
 Individual Rules & Practices in Civil             Alexander M. Sugzda
 Cases.                                            One Manhattan West
                                                   395 9th Avenue, 50th Floor
 SO ORDERED.                                       New York, New York 10001
                                                   Tel: (212) 402-9400 / Fax: (212) 402-9444
                                                   rcohen@mckoolsmith.com
 ____________________                              kfrenchman@mckoolsmith.com
 Hon. Ronnie Abrams                                asugzda@mckoolsmith.com
 6/17/2020
                                                   Attorneys for Plaintiff SCHJS LLC
 COZEN O’CONNOR                                    GOLDBERG SEGALLA LLP

 /s/ Ethan Price-Livingston                        /s/ Joseph A. Oliva
 Ethan Price-Livingston (EP0853)                   Joseph A. Oliva, Esq.
 Eric D. Freed (Admitted Pro Hac Vice)             Steven Nassi, Esq.
 Joseph Ziemianski (Admitted Pro Hac Vice)         M. Regina Phillips, Esq.
 Abby Sher (Admitted Pro Hac Vice)                 711 3rd Avenue, Suite 1900
 45 Broadway, 16th Floor                           New York, New York 10017
 New York, New York 10006                          Tel: (646) 292-8700
 Tel: (212) 453-3816 / Fax: (917) 512-4535         joliva@goldbergsegalla.com
                                                   rphillips@goldbergsegalla.com
 Attorneys for Defendant, Great Northern           snassi@goldbergsegalla.com
 Insurance Company
                                                   Attorneys for Defendant, Hiscox Insurance
                                                   Company




26643297.v1
26777275.v1
   Case 1:20-cv-01299-RA Document 44 Filed 06/17/20 Page 7 of 7




                                           EXHIBIT A


         The undersigned declares under penalty of perjury,

         1.     I have been asked by counsel for one of the parties in the action entitled SCHJS

LLC v. HISCOX INSURANCE COMPANY, INC. and GREAT NORTHERN INSURANCE

COMPANY pending in the United States District Court for the Southern District of New York,

Case No.: 20-cv-1299 (RA), to receive, see or review certain materials or information that have

been designated as “CONFIDENTIAL” within the terms of the "Stipulation of Confidentiality"

in the above-entitled action.

         2.     As a prior condition to my being permitted to receive, see or review any materials

marked “CONFIDENTIAL,” I have read the afore-mentioned Stipulation, and I agree to be

bound by its terms.

Dated: ____________________


                                      _________________________________________
                                                  Printed Name




26643297.v1
26777275.v1
